Cline, Judge:
This is an appeal for a reappraisement of pipes for smokers exported from England in August 1938. The case was submitted on the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the Court, that the market value or price at the time of exportation of the smokers articles involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is the entered value, plus cases and packing, and the French tax of 7.4%.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
Accepting this stipulation as a statement of fact, I hold the proper dutiable values of the merchandise to be the foreign values as set forth in the stipulation. Judgment will be entered accordingly.